Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 5.1 Chrysler Center 666 Third Avenue New York, NY 10017 212-935-3000 212-983-3115 fax www.mintz.com January 12, 2011 Wave2Wave Communications, Inc. 433 Hackensack Avenue Hackensack, New Jersey 07601 Ladies and Gentlemen: This opinion is furnished to you in connection with a Registration Statement on Form S-1, Registration No. 333-171199 (the  Registration Statement ), filed by Wave2Wave Communications, Inc., a Delaware corporation (the  Company ), with the Securities and Exchange Commission (the  Commission ) under the Securities Act of 1933, as amended (the  Securities Act ), with respect to the public offering by the Company of an aggregate of (i) up to 3,300,000 units (the  Units ), with each Unit consisting of one share of the Companys common stock, $0.0001 par value per share (  Common Stock ), and one warrant to purchase one share of Common Stock ( Warrant ), including 495,000 Units subject to an underwriters over-allotment option; (ii) all shares of Common Stock issued as part of the Units ( Unit Shares ); (iii) all Warrants issued as part of the Units ( Unit Warrants ); and (iv) all shares of Common Stock issuable upon exercise of the Unit Warrants ( Warrant Shares , and, collectively, with the Unit Shares, the  Shares .) The Shares are to be sold by the Company pursuant to an underwriting agreement (the  Underwriting Agreement ) to be entered into between the Company and the several underwriters to be named therein for whom Aegis Capital Corp. is acting as representative. The form of the Underwriting Agreement has been filed as Exhibit 1.1 to the Registration Statement. In connection with this opinion, we have examined the Companys certificate of incorporation and bylaws, each as amended to date; the form of Underwriting Agreement; the form of Warrant Agreement, the minutes of all pertinent meetings and written consents of the director and stockholders of the Company relating to the Registration Statement, and the transactions contemplated thereby; such other records of the corporate proceedings of the Company and other documents as we deemed relevant for the purposes of rendering the opinions in this letter; and the Registration Statement and the exhibits thereto filed with the Commission. In our examination, we have assumed the genuineness of all signatures, the legal capacity of natural persons, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as certified, photostatic or facsimile copies and the authenticity of the originals of such copies. Based on the foregoing, and subject to applicable state securities laws, when (i) the post-effective amendment to the Registration Statement has become effective under the Act; (ii) the Underwriting Agreement has been duly executed and delivered; (iii) the Warrant Agreement has been duly executed and delivered; (iv) the Units are issued, sold and paid for in the manner described in the Registration Statement and in the Underwriting Agreement (and, as to the Warrant Shares, as provided in the Warrant Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. B OSTON | W ASHINGTON | N
